Wilde, J.
The principal question to be decided in this case is, whether the property claimed by the plaintiff was held by her father, Jonathan Hunnewell, in trust for her use and benefit, as alleged in the bill. If it were so held, it is very clear that the defendant, his executor, and his heirs and creditors, are bound by the trust. It was not in the power of the trustee to devest or defeat the trust, without the consent of the cestui que trust, except by a sale of the trust property to a bona fide purchaser, for a valuable consideration, and without notice of the trust. Nor could the trustee vary the terms of the trust, or declare any new trust, to the prejudice of the cestui que trust, unless with her consent. The case therefore turns on the question stated, namely, whether the property claimed by the plaintiff was held in trust by her father for her benefit; for if the notes indorsed by her to her father became his property, in which she had no beneficial interest, the gift to her by his will would not be valid against his creditors, although it would be binding on his heirs and his executor, if his estate were solvent. But we *168think it very clear, from the evidence, that the notes in question were held by Jonathan Hunnewell in trust for the sole use and benefit of the plaintiff, and that the legal title to the notes was transferred to him, to manage the same for her sole use, benefit and behoof, and to preserve them beyond the reach of fraud or accident, as averred in the bill. This is fully proved by the deposition of Tyler Bigelow, Esq. who was for a long time Mr. Hunnewell’s principal adviser, and who was well acquainted, as it seems, with all the facts and circumstances in relation to the trust. He testifies that the notes in question were the plaintiff’s property, and were indorsed by her to her father, at his request, he declaring to her that this was “ necessary in order to secure the property for her; ” that there was no other consideration for the indorsement ; that he always said the property in the notes belonged to his daughter, (the plaintiff,) and that he once told the deponent that they were the proceeds of a house or some other property, which had come to her from her mother or some other relation. That this is very full and satisfactory evidence of the creation of the trust set out in the bill, cannot be doubted ; nor is there any fact or circumstance proved in the case, which has any tendency to raise a doubt as to the creation and continuance of the trust.
It has been argued for the defendant, that it may be reasonably inferred from the whole evidence, that the plaintiff gave up her property to her father absolutely, in consideration of his promise to make her his residuary legatee. But there is no circumstance from which any such inference can be drawn. There is nothing in the will inconsistent with the existence of the trust. Mr. Bigelow, who drew up the will, certainly did not suppose there was any such inconsistency ; for he well knew that the notes were held in trust; and by the will they are given in trust to his executors, to pay over the income to the plaintiff for and during her natural life, and to pay over the whole amount of the principal, which might remain at her decease, to such person or persons as she, by ner last will and testament, might order and direct; and in *169default of such will, order and direction, to pay over the same to her heir or heirs at law, to have and to hold the same for-, ever. This disposition of the trust property is not inconsistent with the trust, as originally created; but it was intended, doubtless, to continue the trust to be performed by his executors. Nor is there any thing in the codicil inconsistent with the trust. It is true that he thereby gives sundry legacies, to several legatees, after the death of the plaintiff. But these legacies were not made payable specifically out of the trust property; and the testator, believing himself solvent, might suppose that he might have other property sufficient to enable his executors to pay these legacies. But if it were otherwise, and the legacies were made payable out of the trust property, it would not necessarily be inconsistent with the trust; for if the plaintiff had died unmarried, before her father, and without making any disposition of the trust property, it would have gone to the father as her heir, and would have been subject to his disposition by will or otherwise.
Upon the whole, therefore, we are clearly of opinion that the trust, as set out in the bill, is fully and satisfactorily proved; and that the plaintiff is well entitled to the relief prayed for. It is probably not very material whether the trust be continued or not; but if the plaintiff elects to terminate the trust, and to be restored to the possession of the trust property, the defendant has no right to object to the restora tion. The trust was voluntary, and the sole object was to secure the property, and to have it managed in the most advantageous manner for her benefit. As her property will be under the control and management of her guardian, there seems no reason for the continuance of the trust.